Citation Nr: 1411369	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  12-16 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas



THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the RO.  

In November 2013, the Veteran testified before the undersigned at a Board hearing held via videoconference; a transcript of that hearing is of record.

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 



FINDINGS OF FACT

1. The Veteran is found to have presented credible lay assertions of having exposure to hazardous noise levels in connection with his duties during service and for the purpose of establishing the presence of hearing problems beginning in service.

2. The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to have its clinical onset due to the Veteran's exposure to harmful noise levels while carrying out his duties during service.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral sensorineural hearing loss is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of compliance with VA's duty to notify and assist is not required at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include an organic disease of the nervous system (such as sensorineural hearing loss), a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b) , 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A.§ 5107; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, there is evidence of a current bilateral sensorineural hearing loss disability pursuant to VA standards.  See April 2012 VA examination.  See Holton, 557 F.3d at 1366; 38 C.F.R. §§  3.303; 3.385.  The evidence first indicates treatment for hearing loss with VA in 2010.  

The Veteran contends that his current bilateral sensorineural hearing loss is due to exposure to harmful noise levels incident to his duties during service.  Specifically, he testified that as a wireman in the military, he had to run communication lines to the outposts where he would have to support a mobile artillery unit.  

As a result, the Veteran reports being constantly exposed to the sounds of weapons firing for a duration of six months where he was subject to 155 Howitzers with a six-gun unit.  A review of the Veteran's service personnel records shows that his military occupation specialty was a wireman.  As the claimed noise exposure is consistent with the duties involved in his occupation, in-service noise exposure is acknowledged.  38 U.S.C.A. § 1154(a).  Thus, the Board concedes in-service noise exposure.  

The service treatment records showed that the Veteran did not manifest complaints of hearing problems nor did he have a hearing loss disability pursuant to VA standards at the time of separation from service.  

However, the Board notes that, in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court held that hearing loss disability by the standards of 38 C.F.R. § 3.385 is not required during service, only currently.  In fact, the law and regulations do not specifically require complaints of, or treatment for, hearing loss during service in order to establish service connection.  Id.  

The Veteran may establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.303.  

In this respect, the Board has considered the Veteran's competent and credible statements.  

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).

The Veteran is competent to describe symptoms of an injury or illness, such as loss of hearing, and once such evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency and credibility, which is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

As stated, it is within the scope of the Veteran's competency for him to describe diminishing hearing capacity during service and thereafter.  The Board finds the Veteran's assertion of hearing loss beginning in service to be credible.  The Board also does not dispute that the Veteran had exposure to hazardous noise levels in service.  

The Veteran's descriptions of noise exposure are consistent with his military occupational specialty.  

As per Jandreau/Davidson, the Board acknowledges that the Veteran is competent to state that his current hearing loss disability is related to his in-service hearing loss or noise exposure.  

The Board also notes that the 2012 VA examiner rendered a negative nexus opinion finding that it was less likely than not that the Veteran's current hearing loss disability is related to military service.  

Considering the totality of the evidence, including the Veteran's credible assertions of diminished hearing due to noise exposure in service and a VA negative nexus opinion, the Board finds the evidence to be in relative equipoise in showing that his current hearing loss disability as likely as not is due to a pattern of exposure hazardous noise levels that began during service.  

In resolving reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for a bilateral hearing loss disability is granted.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


